DETAILED ACTION
Drawings
The drawings were received on 3/29/2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher Cronin on 6/16/2021.
The application has been amended as follows: 

Please amend the following claim:
15. (currently amended) A respiratory protection hood comprising a sealed flexible envelope intended to be fitted over the head of a user, the flexible envelope being provided with a transparent window and comprising, in a lower part thereof, a rigid base element intended to be arranged around a neck of the user, the base element comprising a pressurized oxygen reservoir provided with a calibrated outlet orifice opening into an internal volume of the flexible envelope and a cartridge for capturing at least part of the carbon dioxide exhaled by the user in order to purify breathable gas within the hood, wherein:


air to be purified to transit through the cylindrical perforated outer wall and into the volume of absorbent material in a radial direction that is perpendicular to the longitudinal direction,
purified air to radially transit through the cylindrical perforated inner wall and out of the volume of absorbent material and into a hollow space enclosed by the cylindrical perforated inner wall, and
the purified air within the hollow space enclosed by the cylindrical perforated inner wall to be evacuated in the longitudinal direction from one of the ends of the cartridge; the perforated tube having orifices; and
at least part of the cylindrical perforated outer wall arranged communicates directly with the internal volume of the hood so that at least part of the cylindrical perforated outer wall is not surrounded by a solid additional outer wall delimiting a diffusing volume around the cylindrical perforated outer wall.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a respiratory protection hood comprising a sealed flexible envelope comprising a cartridge for capturing at least part of the carbon dioxide exhaled .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785